In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), dated July 7, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant met its burden of establishing entitlement to judgment as a matter of law by submitting evidence that it did not own or control the dog that bit the infant plaintiff (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the plaintiffs’ submission of inadmissible hearsay was insufficient to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]).
Accordingly, the defendant’s motion for summary judgment dismissing the complaint was properly granted. Ritter, J.P., Altman, Mastro and Skelos, JJ., concur.